Exhibit 10.4

 

Application for confidential treatment for a portion of this document has been
submitted to the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.  This document omits the information
subject to the confidentiality request.  Omissions are designated by the symbol
“**”.  A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of March 31, 2008
(the “Closing Date”), between Heeling Sports EMEA, a Belgian company (SPRL) with
a registered office of Avenue Van Volxemlaan 79, B1190 Brussels, Belgium,
represented by its Vice President, John O’Neil, a citizen of the United States
of America (the “Company”) and The Sansean Group Limited, a company incorporated
and duly existing under the laws of Hong Kong with a registered address at 5705,
The Center, 99 Queen’s Road Central, Hong Kong, represented by its Director
Mr. Sven Heller, a citizen of Switzerland (“Consultant”).  The Company and
Consultant are sometimes collectively referred to herein as the “Parties” and
individually as a “Party.”

 

WHEREAS, the Company wishes to enter into this Agreement with Consultant for the
provision of consulting services in Germany and the European Union;

 

WHEREAS, the Company and its affiliates, in their business, use confidential
customer, dealer and supplier lists and other trade secrets and confidential and
proprietary information that will be communicated to Consultant during its
provision of services to the Company and its affiliates, and the Company and its
affiliates have expended and will expend substantial time, effort, and money to
develop said customer, dealer and supplier lists, other trade secrets and
confidential and proprietary information, data, processes, business, patronage
and goodwill to promote and increase its business; and

 

WHEREAS, Consultant desires to perform services for the Company, and the Company
is desirous of having Consultant perform services to the Company and its
affiliates, provided that in so doing, the Company can protect its customer,
dealer and supplier lists, other trade secrets and confidential and proprietary
information, data, processes, business, patronage and goodwill.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

 


1.                                       CONSULTING TERM AND SERVICES.  THE
COMPANY HEREBY ENGAGES CONSULTANT AS AN INDEPENDENT CONTRACTOR, AND NOT AS AN
EMPLOYEE, TO RENDER CONSULTING SERVICES TO THE COMPANY.

 


(A)                                  TERM.  CONSULTANT HEREBY ACCEPTS SUCH
ENGAGEMENT FOR A PERIOD COMMENCING ON THE CLOSING DATE AND TERMINATING
AUTOMATICALLY UPON (I) THE DATE ON WHICH THE COMPANY PAYS CONSULTANT FOR THE
500,000TH NET PAIR SOLD (AS DEFINED IN SECTION 2) OF HEELYS-BRANDED FOOTWEAR
SOLD BY THE COMPANY OR ITS AFFILIATES IN GERMANY OR AUSTRIA (THE “PRODUCTS,” AND
EACH PAIR IS A “PRODUCT”); OR (II) CONSULTANT’S DISSOLUTION OR CLOSING.


 

--------------------------------------------------------------------------------



 


(B)                                 TERMINATION.  THE COMPANY MAY TERMINATE THIS
AGREEMENT AT ANY TIME WITHOUT NOTICE, FOR CAUSE.  FOR THE PURPOSE OF THIS
PARAGRAPH, “CAUSE” SHALL MEAN (I) THEFT AND/OR MISAPPROPRIATION AND/OR
MISDIRECTION OF COMPANY FUNDS, PROPERTY, AND/OR BUSINESS OPPORTUNITIES BY
CONSULTANT, ITS EMPLOYEES, AFFILIATES OR AFFILIATE’S EMPLOYEES; OR
(II) CONSULTANT’S MATERIAL VIOLATION OF THIS AGREEMENT.  TERMINATION OF THIS
AGREEMENT FOR CAUSE SHALL INCLUDE THE PROSPECTIVE TERMINATION OF THE
CONSIDERATION RECITED IN SECTION 2 OF THIS AGREEMENT.

 


(C)                                  SERVICES.  DURING THE TERM, CONSULTANT
SHALL USE ITS KNOWLEDGE AND CONTACTS IN ORDER TO RENDER CONSULTING SERVICES TO
THE COMPANY AND TO ASSIST THE COMPANY AND ITS AFFILIATES IN GERMANY AND AUSTRIA
(THE “TERRITORY”).  THE SERVICES RENDERED BY CONSULTANT HEREUNDER SHALL BE
PROVIDED BY CONSULTANT AS A CONSULTANT, AND NOT AS AN EMPLOYEE, PARTNER OR JOINT
VENTURER OF THE COMPANY.

 


(I)                                     THROUGHOUT THE TERM, CONSULTANT SHALL: 
(A) MAKE AVAILABLE TO THE COMPANY ALL CURRENT AND PROSPECTIVE CUSTOMER LISTS AND
ANY OTHER INTANGIBLE ASSETS THAT WOULD BE USEFUL TO THE COMPANY IN DEVELOPING
THE BRAND AND THE DISTRIBUTION BUSINESS IN THE TERRITORY; (B) ACT TO PRESERVE
THE GOODWILL OF ALL EMPLOYEES, CUSTOMERS, DEALERS, SUPPLIERS, AND OTHER PERSONS
HAVING BUSINESS RELATIONS WITH THE COMPANY AND ITS AFFILIATES; (C) PERFORM ITS
SERVICES IN A BUSINESS-LIKE MANNER AND IN A MANNER THAT WILL NOT HARM THE
BUSINESS REPUTATION OF THE COMPANY; (D) REFER ALL INQUIRIES RECEIVED FOR
PRODUCTS TO THE COMPANY; (E) COMPLY WITH GOOD BUSINESS PRACTICES AND ALL
APPLICABLE LAWS AND REGULATIONS; AND (F) USE ITS REASONABLE BEST EFFORTS AND
DILIGENCE TO PROMOTE THE SALE AND USE OF, AND TO STIMULATE INTEREST IN, THE
PRODUCTS IN THE TERRITORY.  CONSULTANT REPRESENTS AND WARRANTS TO THE COMPANY
THAT IT HAS, AND DURING THE TERM WILL CONTINUE TO MAINTAIN, THE CAPACITY,
FACILITIES AND PERSONNEL NECESSARY TO CARRY OUT ITS OBLIGATIONS UNDER THIS
AGREEMENT.  CONSULTANT ACKNOWLEDGES THAT IT HAS NO AUTHORITY TO NEGOTIATE THE
SALE OR PURCHASE OF PRODUCTS ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES
OR TO NEGOTIATE OR CONCLUDE SUCH TRANSACTIONS ON BEHALF OF OR IN THE NAME OF THE
COMPANY OR ANY OF ITS AFFILIATES.

 


(II)                                  THROUGHOUT THE TERM, CONSULTANT SHALL NOT,
WITHOUT PRIOR WRITTEN APPROVAL OF THE COMPANY:  (A) ENCOURAGE THE SALE OF THE
PRODUCTS OUTSIDE THE TERRITORY; (B) MAINTAIN OR SEEK TO ESTABLISH ANY BRANCH OR
CHANNEL DISTRIBUTION INSIDE THE TERRITORY; (C) ENGAGE IN DECEPTIVE, MISLEADING
OR UNETHICAL PRACTICES DETRIMENTAL TO THE COMPANY OR THE PRODUCTS, INCLUDING,
BUT NOT LIMITED TO, DISPARAGEMENT OF THE COMPANY OR THE PRODUCTS; (D) MAKE
REPRESENTATIONS, WARRANTIES OR GUARANTEES TO CUSTOMERS OR TO THE TRADE WITH
RESPECT TO THE SPECIFICATIONS, FEATURES OR CAPABILITIES OF THE PRODUCTS THAT ARE
INCONSISTENT WITH THE LITERATURE DISTRIBUTED BY THE COMPANY; (E) MARKET,
PROMOTE, SELL, LEASE, SOLICIT OR PROCURE ORDERS FOR OR OTHERWISE REPRESENT ANY
PRODUCT IN COMPETITION WITH ANY OF THE PRODUCTS IN THE TERRITORY; OR (F) ENGAGE
IN CONDUCT OR BUSINESS ACTIVITIES IN VIOLATION OF THE TERMS SET FORTH HEREIN.

 


2.                                       COMPENSATION.  IN CONSIDERATION OF
CONSULTANT’S CONSULTING SERVICES SET FORTH IN SECTION 1 ABOVE, THE COMPANY WILL
COMPENSATE CONSULTANT AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


(A)                                  THE COMPANY SHALL PAY CONSULTANT **, AS
FOLLOWS: ** PAYABLE ON THE CLOSING DATE AND ** SHALL BE MADE TEN DAYS AFTER THE
CLOSING DATE.

 


(B)                                 FURTHER PAYMENT WILL BE BASED ON NET PAIRS
SOLD BY THE COMPANY AS OF DECEMBER 31, THE END OF THE FINANCIAL YEAR.  “NET
PAIRS SOLD” SHALL EQUAL GROSS SALES IN PAIRS IN THE TERRITORY LESS ALL PAIR
RETURNS.  PAYMENTS SHALL BE MADE TO CONSULTANT WITHIN SIXTY (60) DAYS AFTER THE
FINANCIAL YEAR-END.  CONSULTANT SHALL HAVE THE RIGHT TO SEE THE RELEVANT
DOCUMENTS AND/OR FINANCIAL STATEMENTS NECESSARY TO VERIFY THE CALCULATION OF NET
PAIRS SOLD (BUT SUCH INFORMATION SHALL BE HELD CONFIDENTIAL PURSUANT TO THE
PROVISIONS OF SECTION 4).

 


(C)                                  IN ADDITION, FOR EACH PRODUCT SOLD BY THE
COMPANY (BUT NOT ANY PRODUCT SOLD BY THE DISTRIBUTOR GMBH), THE COMPANY SHALL
PAY CONSULTANT (I) ** FOR EACH PRODUCT SOLD (FOR THE FIRST 200,000 (TWO HUNDRED
THOUSAND)  NET PAIRS SOLD); AND (II) ** (FOR 200,001 (TWO HUNDRED THOUSAND ONE)
TO 500,000 (FIVE HUNDRED THOUSAND) NET PAIRS SOLD).  AFTER PAYMENT ASSOCIATED
WITH THE 500,000TH NET PAIR SOLD IS MADE, THIS AGREEMENT AND THE TERM SHALL
TERMINATE.

 


3.                                       RELATIONSHIP OF THE PARTIES;
INDEPENDENT CONTRACTOR; NO EMPLOYEE BENEFITS.  NOTWITHSTANDING ANY PROVISION
HEREOF, CONSULTANT IS AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE, AGENT,
PARTNER OR JOINT VENTURER OF THE COMPANY AND SHALL NOT BIND NOR ATTEMPT TO BIND
THE COMPANY TO ANY CONTRACT.  CONSULTANT SHALL ACCEPT ANY DIRECTIONS ISSUED BY
THE COMPANY PERTAINING TO THE GOALS TO BE ATTAINED AND THE RESULTS TO BE
ACHIEVED BUT SHALL BE SOLELY RESPONSIBLE FOR THE MANNER AND HOURS IN WHICH
SERVICES ARE PERFORMED UNDER THIS AGREEMENT.  CONSULTANT SHALL NOT BE ELIGIBLE
TO PARTICIPATE IN ANY OF THE COMPANY’S EMPLOYEE BENEFIT PLANS, FRINGE BENEFIT
PROGRAMS, GROUP INSURANCE ARRANGEMENTS OR SIMILAR PROGRAMS.  THE COMPANY SHALL
NOT PROVIDE WORKERS’ COMPENSATION, DISABILITY INSURANCE, SOCIAL SECURITY OR
UNEMPLOYMENT COMPENSATION COVERAGE OR ANY OTHER STATUTORY BENEFIT TO
CONSULTANT.  CONSULTANT SHALL COMPLY AT CONSULTANT’S EXPENSE WITH ALL APPLICABLE
PROVISIONS OF WORKERS’ COMPENSATION LAWS, UNEMPLOYMENT COMPENSATION LAWS,
FEDERAL, STATE AND LOCAL INCOME TAX LAWS, AND ALL OTHER APPLICABLE FEDERAL,
STATE AND LOCAL LAWS, REGULATIONS AND CODES RELATING TO TERMS AND CONDITIONS OF
EMPLOYMENT REQUIRED TO BE FULFILLED BY EMPLOYERS OR INDEPENDENT CONTRACTORS.

 


4.                                       NONDISCLOSURE AGREEMENT.  CONSULTANT
ACKNOWLEDGES THAT THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY IT WHILE
ENGAGED AS A CONSULTANT BY THE COMPANY ARE THE PROPERTY OF THE COMPANY AND THAT
DURING THE TERM, IT WILL HAVE ACCESS TO AND BECOME FAMILIAR WITH VARIOUS TRADE
SECRETS, CONSISTING OF INFORMATION, RECORDS, SPECIFICATIONS, SALES PROCEDURES,
CUSTOMER REQUIREMENTS, CUSTOMER, DEALER AND SUPPLIER LISTS, METHODS OF DOING
BUSINESS, AND OTHER CONFIDENTIAL INFORMATION (ALL OF WHICH ARE HEREINAFTER
REFERRED TO AS “TRADE SECRETS”), WHICH ARE OWNED BY THE COMPANY AND ITS
AFFILIATES AND WHICH ARE REGULARLY USED IN THE OPERATION OF THE BUSINESS OF THE
COMPANY AND ITS AFFILIATES.  “AFFILIATES” SHALL MEAN ENTITIES AND NATURAL
PERSONS CONTROLLING, CONTROLLED BY, OR UNDER COMMON CONTROL WITH THE COMPANY. 
CONSULTANT SHALL NOT DISCLOSE ANY OF THE TRADE SECRETS, DIRECTLY OR INDIRECTLY,
OR USE THEM IN ANY WAY, EITHER DURING THE TERM OR AT ANY TIME THEREAFTER, EXCEPT
AS REQUIRED IN THE COURSE OF SERVICES UNDER THIS AGREEMENT.  ALL FILES, RECORDS,
DOCUMENTS, DRAWINGS, SPECIFICATIONS, INFORMATION, DATA, CUSTOMER LISTS, CUSTOMER
INFORMATION, DEALER AND SUPPLIER LISTS, DEALER AND SUPPLIER INFORMATION,
COMPILATIONS OF INFORMATION, AND SIMILAR ITEMS RELATING TO THE BUSINESS OF THE
COMPANY AND ITS AFFILIATES, WHETHER PREPARED BY THE CONSULTANT OR OTHERWISE
COMING INTO ITS POSSESSION, SHALL

 

3

--------------------------------------------------------------------------------


 


REMAIN THE EXCLUSIVE PROPERTY OF THE COMPANY AND SHALL NOT BE DISSEMINATED,
COMMUNICATED OR OTHERWISE REMOVED FROM THE PREMISES OF THE COMPANY UNDER ANY
CIRCUMSTANCES, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, AND IN ANY
EVENT SHALL BE PROMPTLY DELIVERED TO THE COMPANY UPON TERMINATION OF THE TERM OR
AT ANY TIME THE COMPANY MAY REQUEST.  IT IS UNDERSTOOD AND AGREED TO BY THE
PARTIES THAT ALL CUSTOMER, DEALER AND SUPPLIER LISTS (AMONG OTHER ITEMS) ARE
DEEMED TO BE TRADE SECRETS AND SHALL REMAIN THE EXCLUSIVE PROPERTY OF THE
COMPANY AND ITS AFFILIATES.  THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF
THE CONSULTANT AGAINST THE COMPANY, WHETHER OR NOT PREDICATED ON THIS AGREEMENT,
SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF THE
COVENANTS AND AGREEMENTS OF THE CONSULTANT CONTAINED IN THIS SECTION 4.

 


5.                                       CONSULTANT’S REPRESENTATIONS. 
CONSULTANT HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT:  (A) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY CONSULTANT SHALL NOT
CONFLICT WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH CONSULTANT IS A PARTY OR BY WHICH
IT IS BOUND; (B) CONSULTANT IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT
AGREEMENT, NONCOMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER
PERSON OR ENTITY INVOLVED IN OR RELATED TO THE BUSINESS OF THE COMPANY OR ANY OF
ITS AFFILIATES; (C) CONSULTANT SHALL NOT USE ANY CONFIDENTIAL INFORMATION OR
TRADE SECRETS OF ANY THIRD PARTY IN CONNECTION WITH THE PERFORMANCE OF ITS
DUTIES HEREUNDER; AND (D) THIS AGREEMENT CONSTITUTES THE VALID AND BINDING
OBLIGATION OF CONSULTANT, ENFORCEABLE AGAINST CONSULTANT IN ACCORDANCE WITH ITS
TERMS.  CONSULTANT HEREBY ACKNOWLEDGES AND REPRESENTS THAT IT HAS CONSULTED WITH
INDEPENDENT LEGAL COUNSEL REGARDING CONSULTANT’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THAT IT FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.

 


6.                                       INDEMNIFICATION.  CONSULTANT HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS CURRENT AND FORMER
PARENT, SUBSIDIARY AND AFFILIATED ENTITIES, THEIR SUCCESSORS AND ASSIGNS, AND
THE CURRENT AND FORMER OWNERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES AND INSURERS
(COLLECTIVELY, THE “COMPANY PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS,
ACTIONS LIABILITIES, LOSSES, DAMAGES AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND SUCH FEES ON APPEAL, INCURRED BY ANY OF THEM IN
INVESTIGATING AND/OR DEFENDING AGAINST ANY CLAIMS, ACTIONS OR LIABILITIES
ARISING OUT OF OR IN CONNECTION WITH:  (A) SERVICES RENDERED PURSUANT TO THIS
AGREEMENT; (B) THE FAILURE OF CONSULTANT TO COMPLY WITH ANY LAWS, RULES AND/OR
REGULATIONS; (C) CONSULTANT’S ATTACHMENT TO THE PRODUCTS OF ANY TRADE NAME,
TRADEMARK OR LOG THAT IS CHALLENGED AS AN INFRINGEMENT OF THE PROPRIETARY RIGHTS
OF ANY THIRD PARTY; OR (D) THE FAILURE OF CONSULTANT TO COMPLY WITH EACH AND
EVERY TERM OF THE THIS AGREEMENT.  CONSULTANT HEREBY RELEASES ALL COMPANY
PARTIES FROM ANY DUTY, OBLIGATION OR REQUIREMENT TO MAKE ANY INDEMNITY PAYMENTS
TO CONSULTANT AND/OR ANY OF CONSULTANT’S SALES AGENTS.  CONSULTANT AGREES TO PAY
ANY AND ALL SUCH INDEMNITY PAYMENTS AND SHALL HOLD THE COMPANY PARTIES HARMLESS
FROM AND AGAINST SAME.  CONSULTANT SHALL BE RESPONSIBLE FOR PAYING ANY INDEMNITY
PAYMENTS PURSUANT TO THE LAW.  CONSULTANT SHALL ALSO BE RESPONSIBLE FOR PAYING
ANY AND ALL TAXES RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE
PERFORMANCE HEREOF.

 

Consultant shall give written notice to the Company within ten (10) days of
learning of any such claim, action or liability for which indemnification is
provided in this Agreement.  Consultant agrees that any Company Party may employ
an attorney of its own selection to defend and/or appeal the claim or action on
behalf of such Company Party, at the expense of Consultant.  Consultant further
agrees that such Company Party may elect to allow Consultant, at

 

4

--------------------------------------------------------------------------------


 

Consultant’s expense, to employ an attorney reasonably satisfactory to such
Company Party to defend the indemnified party; provided, however, that such
Company Party reserves the right reasonably to disapprove of any such attorney.

 


7.                                       SURVIVAL.  SECTIONS 3, 4, 6, 8, 9, 10,
13, 14, 15, 16, 17, 18, 19, 20, 21, 22 AND 23 SHALL SURVIVE AND CONTINUE IN FULL
FORCE IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING ANY TERMINATION OF THE
TERM.

 


8.                                       NON-SOLICITATION.  CONSULTANT AGREES
THAT DURING THE TERM AND FOR A PERIOD OF ONE YEAR THEREAFTER, CONSULTANT AND ITS
AFFILIATES SHALL NOT SOLICIT OR ENGAGE FOR EMPLOYMENT OR CONSULTING ACTIVITIES
ANY PERSON OR ENTITY THAT HAS ACTED AS AN EMPLOYEE OR CONSULTANT OF THE COMPANY
AT ANY TIME DURING THE TERM.

 


9.                                       ATTORNEYS’ FEES.  IF ANY ACTION, SUIT
OR OTHER PROCEEDING IS INSTITUTED CONCERNING OR ARISING OUT OF THIS AGREEMENT,
THE PREVAILING PARTY SHALL RECOVER ALL OF SUCH PARTY’S COSTS AND ATTORNEYS’ FEES
INCURRED IN EACH AND EVERY SUCH ACTION, SUIT OR OTHER PROCEEDING, INCLUDING ANY
AND ALL APPEALS OR PETITIONS THERE FROM.

 


10.                                 ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES
THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDES AND
PREEMPTS ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE
PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN
ANY WAY.  NO AMENDMENT OR WAIVER TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS
STATED IN WRITING AND SIGNED BY THE PARTIES.

 


11.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.

 


12.                                 ASSIGNMENT.  CONSULTANT SHALL NOT ASSIGN
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.  THE COMPANY
MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT IN WHOLE OR PART.

 


13.                                 INJUNCTION.  IN THE EVENT OF A BREACH OR A
THREATENED BREACH OF THIS AGREEMENT BY CONSULTANT OR ITS EMPLOYEES OR
AFFILIATES, OR THE AFFILIATE’S EMPLOYEES, THE COMPANY SHALL BE ENTITLED TO THE
INJUNCTIVE RELIEF DETERMINED APPROPRIATE BY A COURT OF COMPETENT JURISDICTION. 
IN THE EVENT OF A BREACH OR A THREATENED BREACH OF THIS AGREEMENT BY THE COMPANY
OR ITS EMPLOYEES OR AFFILIATES, OR THE AFFILIATE’S EMPLOYEES, CONSULTANT SHALL
BE ENTITLED TO THE INJUNCTIVE RELIEF DETERMINED APPROPRIATE BY A COURT OF
COMPETENT JURISDICTION.

 


14.                                 GOVERNING LAW AND LANGUAGE.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE U.S. AND
THE STATE OF TEXAS (WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES), INCLUDING
THE UNIFORM COMMERCIAL CODE AS ENACTED IN THE STATE OF TEXAS.  THE UNITED
NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT
APPLY TO THIS AGREEMENT (OR THE RIGHTS OR OBLIGATIONS OF THE PARTIES) AND IS
DISCLAIMED.  THE GOVERNING LANGUAGE OF THIS AGREEMENT SHALL BE ENGLISH AS SPOKEN
IN THE U.S., WHICH SHALL CONTROL THE INTERPRETATION OF THIS AGREEMENT IN THE
EVENT THIS AGREEMENT IS TRANSLATED INTO A LANGUAGE OTHER THAN ENGLISH AS SPOKEN
IN THE U.S.

 

5

--------------------------------------------------------------------------------



 


15.                                 SUBMISSION TO JURISDICTION.  BY ITS
SIGNATURE TO THIS AGREEMENT, EACH PARTY HEREUNDER IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN
DALLAS COUNTY, STATE OF TEXAS AS TO ANY DISPUTES BETWEEN THE PARTIES AND/OR THIS
AGREEMENT.  EACH OF THE PARTIES HERETO AGREES THAT ANY JUDGMENT (I) RENDERED
EITHER BY A COURT OF COMPETENT JURISDICTION IN ACCORDANCE WITH THIS AGREEMENT;
AND (II) ENTERED IN ANY COURT OF RECORD OF THE UNITED STATES, IN DALLAS, TEXAS
MAY BE EXECUTED AGAINST THE ASSETS OF SUCH PARTY IN ANY JURISDICTION OR
COUNTRY.  BY ITS SIGNATURE TO THIS AGREEMENT, EACH PARTY HEREUNDER IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY OF THE STATE OR FEDERAL
COURTS IN DALLAS COUNTY, STATE OF TEXAS IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO SUCH EXECUTION.

 


16.                                 WAIVER OF IMMUNITY AND INCONVENIENT FORUM. 
EACH PARTY IRREVOCABLY WAIVES ALL IMMUNITY FROM JURISDICTION, ATTACHMENT AND
EXECUTION, WHETHER ON THE BASIS OF SOVEREIGNTY OR OTHERWISE, TO WHICH IT MIGHT
OTHERWISE BE ENTITLED IN ANY LEGAL ACTION OR PROCEEDING IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION, INCLUDING SUCH COURTS LOCATED IN DALLAS COUNTY,
STATE OF TEXAS, ARISING OUT OF THIS AGREEMENT.  THE PARTIES EACH REPRESENT THAT
ITS OBLIGATIONS HEREUNDER ARE COMMERCIAL ACTIVITIES.  EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT BEING BROUGHT IN THE FEDERAL OR STATE COURTS OF
COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY, STATE OF TEXAS, AND HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 


17.                                 LEGAL CONSTRUCTION.  REGARDLESS OF WHICH
PARTY MAY HAVE DRAFTED THIS AGREEMENT, OR ANY PORTION THEREOF, NO RULE OF STRICT
CONSTRUCTION SHALL BE APPLIED AGAINST EITHER PARTY. EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT, ALL RIGHTS AND REMEDIES CONFERRED UNDER THIS AGREEMENT OR BY
ANY OTHER INSTRUMENT OR LAW SHALL BE CUMULATIVE AND MAY BE EXERCISED SINGULARLY
OR CONCURRENTLY.  IN THE INTERPRETATION OF THIS AGREEMENT, EXCEPT WHERE THE
CONTEXT OTHERWISE REQUIRES, “INCLUDING” OR “INCLUDE” DOES NOT DENOTE OR IMPLY
ANY LIMITATION; “OR” HAS THE INCLUSIVE MEANING “AND/OR”; “AND/OR” MEANS “OR” AND
IS USED FOR EMPHASIS ONLY; THE SINGULAR INCLUDES THE PLURAL, AND VICE VERSA, AND
EACH GENDER INCLUDES EACH OF THE OTHERS; CAPTIONS OR HEADINGS ARE ONLY FOR
REFERENCE AND ARE NOT TO BE CONSIDERED IN INTERPRETING THE AGREEMENT; “SECTION”
REFERS TO A SECTION OF THIS AGREEMENT, UNLESS OTHERWISE STATED IN THIS
AGREEMENT; AND ALL TIMES SET FORTH HEREIN ARE DEEMED TO BE THE TIME IN DALLAS,
TEXAS.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR
UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW, SUCH PROVISION SHALL BE FULLY
SEVERABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART THEREOF,
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION,
THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT, A LEGAL, VALID
AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION AS MAY BE POSSIBLE, AND THE PARTIES REQUEST THE COURT TO
WHOM DISPUTES RELATING TO THIS AGREEMENT ARE SUBMITTED TO REFORM THE OTHERWISE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION IN ACCORDANCE WITH THIS SECTION.

 


18.                                 WAIVER.  ANY WAIVER BY ANY PARTY OF ANY
PROVISION OF THIS AGREEMENT MUST BE IN WRITING FROM THE WAIVING PARTY AND SHALL
NOT IMPLY A SUBSEQUENT WAIVER OF THE SAME PROVISION OR ANY OTHER PROVISION.

 

6

--------------------------------------------------------------------------------



 


19.                                 EXPENSES.  EACH PARTY SHALL PAY ITS OWN
EXPENSES, INCLUDING, BUT NOT LIMITED TO, TRAVEL, ADMINISTRATION, COMPENSATION OF
EMPLOYEES, THE FEES AND DISBURSEMENTS OF ITS COUNSEL IN CONNECTION WITH THE
NEGOTIATION, PREPARATION AND EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREIN, EXCEPT AS OTHERWISE PROVIDED HEREIN.


 


20.                                 EXPENSES FOR ENFORCEMENT.  IN THE EVENT
EITHER PARTY IS REQUIRED TO EMPLOY AN ATTORNEY TO ENFORCE THE PROVISIONS OF THIS
AGREEMENT OR IS REQUIRED TO COMMENCE LEGAL PROCEEDINGS TO ENFORCE THE PROVISIONS
OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY REASONABLE ATTORNEY’S FEES AND COURT COSTS INCURRED IN CONNECTION
WITH SUCH ENFORCEMENT, INCLUDING COLLECTION AGENCY FEES, ATTORNEY LITIGATION
FEES, SUIT FEES, AND COSTS OF INVESTIGATION AND LITIGATION.


 


21.                                 BUSINESS DAYS.  IF ANY TIME PERIOD FOR
GIVING NOTICE OR TAKING ACTION HEREUNDER EXPIRES ON A DAY THAT IS A SATURDAY,
SUNDAY OR LEGAL HOLIDAY IN THE STATE IN WHICH THE COMPANY’S CHIEF EXECUTIVE
OFFICE IS LOCATED, THE TIME PERIOD SHALL BE AUTOMATICALLY EXTENDED TO THE
BUSINESS DAY IMMEDIATELY FOLLOWING SUCH SATURDAY, SUNDAY OR HOLIDAY.


 


22.                                 HEADINGS.  THE SECTION AND SUBSECTION
HEADINGS CONTAINED IN THIS AGREEMENT ARE INCLUDED FOR CONVENIENCE ONLY, AND
SHALL NOT LIMIT OR OTHERWISE AFFECT THE TERMS HEREOF.


 


23.                                 MISCELLANEOUS.

 


(A)                                  IF ANY PROVISION OF THIS AGREEMENT IS HELD
TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW, SUCH
PROVISION SHALL BE FULLY SEPARABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER
COMPRISED A PART THEREOF, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE THERE FROM, AND IN LIEU
OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION, THERE SHALL BE ADDED
AUTOMATICALLY AS A PART OF THIS AGREEMENT, A LEGAL VALID AND ENFORCEABLE
PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION AS MAY BE POSSIBLE, AND THE PARTIES HERETO REQUEST THE COURT OR
ARBITRATOR TO WHOM DISPUTES RELATING TO THIS AGREEMENT ARE SUBMITTED TO REFORM
THE OTHERWISE LEGAL, INVALID OR UNENFORCEABLE PROVISION IN ACCORDANCE WITH THIS
SECTION.


 


(B)                                 THE WAIVER BY ANY PARTY HERETO OF ANY BREACH
OR DEFAULT SHALL NOT CONSTITUTE A WAIVER OF ANY DIFFERENT OR SUBSEQUENT BREACH
OR DEFAULT.


 


(C)                                  NO PARTY SHALL BE LIABLE FOR FAILURE TO
PERFORM OR DELAY IN PERFORMING ANY OBLIGATION (OTHER THAN THE PAYMENT OF MONEY)
UNDER THIS AGREEMENT OR ANY INDIVIDUAL CONTRACT OF SALE HEREUNDER IF SUCH
FAILURE OR DELAY IS DUE TO FIRE, FLOOD, EARTHQUAKE, STRIKE, LABOR TROUBLE OR
OTHER INDUSTRIAL DISTURBANCE, WAR (DECLARED OR UNDECLARED), EMBARGO, BLOCKADE,
SHORTAGE OF LABOR MATERIALS OR EQUIPMENT, LEGAL PROHIBITION, GOVERNMENTAL
ACTION, RIOT, INSURRECTION, DAMAGE, DESTRUCTION OR ANY OTHER CAUSE BEYOND THE
CONTROL OF SUCH DEFAULTING PARTY PREVENTING OR DELAYING THE PERFORMANCE.


 


(D)                                 ALL NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS THAT ARE REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN
WRITING, AND SHALL BE DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR REGISTERED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED (IN WHICH CASE IT

 

7

--------------------------------------------------------------------------------


 


SHALL BE DEEMED GIVEN ONE WEEK AFTER MAILING), OR SENT BY FAX, WITH A
CONFIRMATION COPY SIMULTANEOUSLY MAILED (IN WHICH CASE IT SHALL BE DEEMED GIVEN
WHEN TRANSMITTED), AT THE FOLLOWING ADDRESSES:

 

To the Company:

 

Heeling Sports EMEA

Avenue Van Volxemlaan 79

B1190 Brussels, Belgium

Attention: Vice President

 

with copies (which shall not constitute notice) to:

 

Heelys, Inc.

3200 Belmeade Drive, Suite 100

Carrollton, Texas  75006
Attention: President

Telecopy: (214) 390-1661

 

Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas  75201-4761
Attention:  Robert J. Ward, Esq.
Telecopy:  (214) 999-3266

 

To Consultant:

 

The Sansean Group Limited
5705, The Center
99 Queen’s Road Central

Hong Kong

Attention: Sven Heller
Telecopy: +41 41 3910405/+852 28685820

 

with a copy (which shall not constitute notice) to:

 

Heller Anwaltskanzlei
Freidheimweg 14

6353 Weggis, Schweiz
Attention:  Sven Heller
Telecopy:  +41 413910405

 


OR TO SUCH OTHER ADDRESS AS TO WHICH ANY PARTY HERETO MAY NOTIFY THE OTHER PARTY
HERETO AS AFORESAID.  ALL COMMUNICATIONS SHALL BE IN THE ENGLISH LANGUAGE.

 

[signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

HEELING SPORTS EMEA

 

 

 

 

 

 

By:

  /s/ John O’Neil

 

Name:

    John O’Neil

 

Title:

    Vice President

 

 

 

THE SANSEAN GROUP LIMITED

 

 

 

 

 

 

By:

  /s/ Sven Heller

 

Name:

      Sven Heller

 

Title:

    Director

 

 

9

--------------------------------------------------------------------------------